UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2213


ARTHUR VINCENT,

                     Plaintiff - Appellant

              v.

AUTOZONE,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard E. Myers, II, Chief District Judge. (5:20-cv-00186-M)


Submitted: May 25, 2021                                           Decided: May 27, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Arthur Vincent, Appellant Pro Se. Tracy Elizabeth Kern, New Orleans, Louisiana, Laurie
Michele Riley, JONES WALKER LLP, Miami, Florida, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Arthur Vincent seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and dismissing Vincent’s employment discrimination complaint.

We dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

filed.

         In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court entered its order on September 30, 2020. Vincent filed the notice

of appeal on November 9, 2020. Because Vincent failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

         We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2